DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This action is in response to the amendment filed on February 15, 2022.  Claims 1, 5, 7, 12 and 13 are amended.  Claims 1 and 4-13 are pending.  


Allowable Subject Matter
Claims 1 and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1 and 4-11 is because the prior art of record fails to teach or suggest in combination the claim 1 limitation for a lens barrel, comprising: a first barrel which includes a first mount that can be attached to and detached from a first portion of the camera body; a second barrel that (i) is arranged inside the first barrel, (ii) includes a second mount that can be attached to and detached from a second portion of the camera body, and (iii) includes an optical system; and a detection unit configured to detect a hand shake of a shooter holding at least one of the camera body and the lens barrel; and a drive unit that, based on an amount of the hand 
The primary reason for allowance of claim 12 is because the prior art of record fails to teach or suggest in combination the claim 12 limitation for a camera body, comprising: a first housing which includes a first mount that can be attached to and detached from a first barrel of the lens barrel; and a second housing that (i) is arranged inside the first housing, (ii) includes a second mount that can be attached to and detached from a second barrel of the lens barrel, and (iii) includes an image capturing element, wherein the second housing is driven in a direction of rotation about an axis, which is different from an optical axis of the optical system, based on an amount of hand shake of a shooter holding at least one of the camera body and the lens barrel, in combination with all other claim limitations in total.
The primary reason for allowance of claim 13 is because the prior art of record fails to teach or suggest in combination the claim 13 limitation for a camera system, comprising: the camera body includes: a first housing; and a second housing which includes an image capturing element, and the lens barrel includes: a first barrel which can be attached to and detached from the first housing; a second barrel which includes an optical system and which can be attached to and detached from the second housing; a detection unit configured to detect hand shake of a shooter holding at least one of the camera body and the lens barrel; and a drive unit that, based on an amount of the hand shake detected by the detection unit, drives the second housing and the second barrel with respect to the first housing or the first barrel, in combination with all other claim limitations in total.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852